Case 0:20-cv-60184-WPD Document 1 Entered on FLSD Docket 01/27/2020 Page 1 of 18




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA


   ERIC MITTENTHAL, an individual suing on
   behalf of himself and all others similarly
   situated,                                                        CLASS ACTION

          Plaintiff,

   v.
                                                            CASE NO. _________________
   FLORIDA PANTHERS HOCKEY CLUB,
   LTD., a Florida limited partnership; PHGP
   LLC, a Florida limited liability company;
   JAKE SCHREIBER, an individual; DAVID
   BRUNSON, an individual,

          Defendants.



                                CLASS ACTION COMPLAINT

         Plaintiff Eric Mittenthal (“Plaintiff”), individually and on behalf of all other persons

  similarly situated, sues Defendants Florida Panthers Hockey Club, Ltd. and PHGP, LLC

  (collectively, “Panthers”) and its corporate executives Jake Schreiber (“Schreiber”) and David

  Brunson (“Brunson”) who were directly involved in and oversaw the unlawful acts alleged herein

  (Schreiber and Brunson, collectively, the “Executives”) (the Panthers and the Executives,

  collectively, “Defendants”). The following allegations are made on the basis of facts personally

  known to Plaintiff, the investigation done by his counsel, and upon information and belief.

                                     NATURE OF ACTION

         1.      Professional sports team owners critically depend on fan engagement to build team

  and brand loyalty, expand fan bases, fill stadium seats, maintain ratings, and sell apparel. Eager

  to stay on their fans’ minds, team owners increasingly skirt their obligations under the Telephone
Case 0:20-cv-60184-WPD Document 1 Entered on FLSD Docket 01/27/2020 Page 2 of 18



  Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”) and deploy intrusive telephone marketing

  strategies to maintain the fan engagement upon which they rely. The Panthers are one such team.

         2.      Plaintiff brings this action for statutory damages and other legal and equitable

  remedies resulting from the illegal actions of the Panthers and its Executives in transmitting

  advertising and telemarketing text messages to Plaintiff’s cellular telephone and the cellular

  telephones of numerous other similarly situated persons using an automatic telephone dialing

  system (“ATDS”) and without anyone’s prior express written consent, in violation of the TCPA.

                                             PARTIES

         3.      Plaintiff is, and at all times relevant hereto was, an individual and a “person” as

  defined by 47 U.S.C. § 153(39), a citizen and resident of Miami, Florida, and the subscriber and

  user of the cellular telephone number (305) ***-0997 (the “0997 Number”).

         4.      Defendant Florida Panthers Hockey Club, Ltd. is, and at all times relevant hereto

  was, a limited partnership organized under the laws of Florida and a “person” as defined by 47

  U.S.C. § 153(39) that maintains its primary place of business and headquarters in Sunrise, Florida.

  Florida Panthers Hockey Club, Ltd. conducts business under the name “The Florida Panthers,”

  which is the name of a professional hockey team which plays its home games in Sunrise, Florida.

         5.      Defendant PHGP LLC is, and at all times relevant hereto was, a limited liability

  company organized under the laws of Florida and a “person” as defined by 47 U.S.C. §153(39)

  that maintains its primary place of business and headquarters in Sunrise, Florida. Defendant

  PHGP, LLC is the general partner of Defendant Florida Panthers Hockey Club, Ltd.

         6.      Schreiber is an individual who lives in the Miami/Fort Lauderdale area in Florida.

  His current job title is Marketing Coordinator of the Florida Panthers.




                                                   2
Case 0:20-cv-60184-WPD Document 1 Entered on FLSD Docket 01/27/2020 Page 3 of 18



         7.      Brunson is an individual who lives in the Miami/Fort Lauderdale area in Florida.

  His current job title is Marketing Specialist of the Florida Panthers.

                                  JURISDICTION AND VENUE

         8.      This Court has original jurisdiction over this case pursuant to 28 U.S.C. § 1331

  because it arises under the laws of the United States.

         9.      This Court has subject matter jurisdiction over this action pursuant to 47 U.S.C. §

  227(b)(3).

         10.     Panthers are subject to personal jurisdiction in Florida because their principal places

  of business are in Florida and their affiliations in Florida are so continuous that they are at home

  here. Not only are the Panthers identified by the name of this state (i.e., “The Florida Panthers”)

  but the Panthers also play their home games in a stadium located in Florida.

         11.     Schreiber is subject to personal jurisdiction in Florida because he is a resident and

  citizen of Florida.

         12.     Brunson is subject to personal jurisdiction in Florida because he is a resident and

  citizen of Florida.

         13.     Defendants are additionally subject to personal jurisdiction in Florida because this

  suit arises out of and relates to Defendants’ contacts with this state. Defendants initiated and

  directed, or caused to be initiated and directed by its agent(s), telemarketing and/or advertising text

  messages into Florida via an ATDS and without obtaining the requisite prior express written

  consent, in violation of the TCPA. Specifically, Defendants initiated and directed, or caused to be

  initiated and directed by its agent(s), the transmission of unsolicited advertising or telemarketing

  SMS text messages to the 0997 Number to sell products and services in Florida. Plaintiff received

  such messages while residing in and physically present in Florida.




                                                    3
Case 0:20-cv-60184-WPD Document 1 Entered on FLSD Docket 01/27/2020 Page 4 of 18



         14.     Plaintiff’s claims for violation of the TCPA against Defendants, and the resulting

  injuries caused to Plaintiff by Defendants’ advertising and telemarketing messages (which include,

  inter alia, the violation of statutorily conferred substantive rights and the invasion of Plaintiff’s

  privacy) arose in substantial part from Defendants’ direction of those messages into Florida.

         15.     Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1) because

  Defendants reside in this district. Venue is also proper in this judicial district under 28 U.S.C. §

  1391(b)(2) because a substantial part of Defendants’ actions and omissions which gave rise to the

  claims asserted in this action occurred here.

                                   FACTUAL ALLEGATIONS

         16.     The Panthers operate a National Hockey League team.

         17.     The Panthers, through the efforts of the Executives and others, developed and

  implemented advertisement and telemarketing campaigns that aimed to send advertisements and

  telemarketing text messages to consumers’ wireless telephones without first obtaining the

  consumers’ prior express consent.

         18.     The Panthers, through efforts undertaken at least in part by the Executives, use short

  code telephone number 64600 to operate their text message marketing campaigns. Messages from

  Defendants are sent from telephone short code number 64600.

         19.     The Panthers and the Executives, in their positions as agents for and employees of

  the Panthers, developed, implemented, and then executed (either personally or by actively

  overseeing the conduct needed for its execution) “bait and switch” tactics to lure consumers into

  an onslaught of marketing messages delivered straight to their phones without regard to whether

  the text recipients are driving, praying, or otherwise seeking solitude in their homes or elsewhere.

         20.     Schreiber created and expanded the student ticket campaign that is the subject of




                                                   4
Case 0:20-cv-60184-WPD Document 1 Entered on FLSD Docket 01/27/2020 Page 5 of 18



  this lawsuit. He initiated the Panthers’ text message platform, and as part of this direct

  involvement, he identified and acquired the brand new text message platform sent the marketing

  text messages that are alleged to violate the TCPA. In fact, Schreiber alone claims responsibility

  for adding more than 4,000 people to the Panthers’ text message promotions list.

          21.     Brunson is a marketing specialist for the Panthers who is personally involved in

  developing and sending the messages that are at issue in this case.

          22.     Generally, Defendants’ “bait and switch” tactics convince consumers to sign up to

  receive one-time discounted hockey tickets. Once Defendants obtain access to consumers’ cellular

  telephone numbers, however, Defendants enroll the consumer into the Panthers’ text message

  marketing campaign. The campaign floods the recipient with advertising and telemarketing text

  messages.

          23.     Plaintiff’s experience is similar to thousands of others who were repeatedly sent

  unwanted marketing text messages.

          24.     Plaintiff learned that he could text the word “STUDENT” to Panthers’ short code

  telephone number 64600 to receive a coupon to attend a Panthers hockey game at a discount.

          25.     On December 28, 2019, Plaintiff sent the word “student” to short code telephone

  number 64600.

          26.     Defendants then captured the incoming data and generated the 0997 Number

  through the use of a caller identification or an automatic number generation device without notice

  to Plaintiff.

          27.     In immediate response to Plaintiff’s “student” message, the Panthers automatically

  sent two text messages to Plaintiff’s cellular 0997 Number from short code telephone number

  64600, as follows:




                                                  5
Case 0:20-cv-60184-WPD Document 1 Entered on FLSD Docket 01/27/2020 Page 6 of 18



                 Florida Panthers: To join, REPLY with your .edu email
                 address. Get up to 5 mesgs/month. Reply HELP for help.
                 Msg&Data Rates May Apply.

                 Each ticket includes parking and rooftop lounge access.
                 Tickets will be delayed delivery. Click the ABOUT tab on the
                 link for more info.

         28.     Plaintiff did not “REPLY with [a] .edu email address” . . . “[t]o join.”

         29.     Plaintiff did not send any response to these text messages or otherwise join.

         30.     Nevertheless, Plaintiff began to regularly receive marketing text messages on his

  cell phone, each of which advertised the commercial availability of Defendants’ sports

  programming and/or sought to encourage Plaintiff to purchase Defendants’ good or services,

  including Panthers tickets and merchandise.

         31.     Although Plaintiff did not have a “.edu” email address and did not otherwise do

  anything to “join” Defendants’ mass marketing texting program, Defendants nonetheless sent the

  following two text messages to Plaintiff’s cell phone:

                 FLA Panthers: Last chance for Student Rush tix tonight vs
                 Montreal! Tix are standing room only at The Library & include
                 parking. Tix: http://mobn.it/Rxvw6y0

                 Price will increase periodically on a first come first serve basis.
                 Click the ABOUT tab on the link for more info. Must purchase
                 with valid .edu email address.

         32.     These two messages were sent to and received by Plaintiff on a Sunday.

         33.     On January 3, 2020, Defendants sent another text message to Plaintiff’s 0997

  Number:

                 FLA Panthers: Welcome back from winter break! Get through
                 the first week back to school and enjoy this extra special offer
                 for $25 lower level tickets t 1/7 vs Arizona Coyotes and 1/9 vs
                 Vancouver Canucks. Each ticket includes parking. The Library
                 is closed for these games. Purchase using valid .edu email
                 address. Tickets: http://mobn.it/QBzDy



                                                   6
Case 0:20-cv-60184-WPD Document 1 Entered on FLSD Docket 01/27/2020 Page 7 of 18




         34.    In an apparent last-minute sales push on January 7, 2020–the day of the Arizona

  Coyotes game advertised above–Defendants sent another text message to Plaintiff advertising that

  evening’s game:

                FLA Panthers: Last chance to purchase Student Rush tickets
                for tonight vs Arizona Coyotes! Each ticket includes parking
                and is in the lower levels.

         35.    On January 9, 2020, Defendants sent another text to Plaintiff’s 0997 Number:

                FLA Panthers: Last chance to purchase Student Rush tickets
                for tonight vs Vancouver Canucks! Each ticket includes parking
                and is in the lower level. Tickets: http://mobn.it/7ERNNKO

         36.    The following day, January 10, 2020, Defendants texted:

                FLA Panthers: Celebrate last night's win with a Student Rush
                offer for 1/12 vs Toronto Maple Leafs! Limited $20 tickets are
                available until 5pm. Tickets purchased after 5pm will be $25.
                Each ticket includes parking and access to The Library, an
                exclusive rooftop lounge. Purchase with a valid .edu email
                address. Tickets: http://mobn.it/ARXb0r7

         37.    Defendants sent Plaintiff another text message on Sunday, January 12, 2020:

                FLA Panthers: Last chance to purchase Student Rush tix for
                tonight vs Toronto! Each includes parking & access to rooftop
                lounge. Tix: http://mobn.it/86Lk21x

         38.    On January 14, 2020, Defendants sent Plaintiff another text message:

                 FLA Panthers: Student Rush $25 lower level tickets are on sale
                 now for 1/16 vs LA Kings! For just $10 more, receive popcorn,
                 a hot dog and a fountain drink. Scan your ticket at a concession
                 stand to redeem. All tickets include parking. Tickets:
                 http://mobn.it/wJ6Nw63

         39.    The hyperlinks contained within the foregoing messages all redirect the user to a

  website operated by Defendants offering for sale commercially available tickets to attend

  Defendants’ professional hockey games.




                                                 7
Case 0:20-cv-60184-WPD Document 1 Entered on FLSD Docket 01/27/2020 Page 8 of 18



         40.     Plaintiff did not receive any disclosures from Defendants prior to receiving the

  foregoing messages on his cell phone.

         41.     Plaintiff received at least some of the foregoing messages while he was trying to

  enjoy tranquility at home, and the messages interfered with his domestic peace.

         42.     Plaintiff may have received additional marketing messages from Defendants,

  records of which would be in Defendants’ possession.

         43.     Plaintiff is the sole user of the 0997 Number.

         44.     The complained-of SMS text messages sent to the 0997 Number advertise the

  commercial availability of Defendants’ property, goods, and services.

         45.     At least one purpose of the complained of SMS text messages sent to the 0997

  Number was to encourage Plaintiff’s purchase of Defendants’ property, goods or services.

         46.     The source of each of the text messages sent by Defendants to the 0997 Number

  was 64600, which is an SMS short code owned or leased by or on behalf of Mobiniti, which is

  Defendants’ agent and is used for operating Defendants’ text message campaign.

         47.     All telephone contact by Defendants to Plaintiff at the 0997 Number occurred via

  an ATDS because the unsolicited telemarketing SMS text messages were sent from 64600, which

  is a short code telephone number used to message consumers en masse, and because the hardware

  and software used by Defendant to send such messages have the capacity to store, produce, and

  dial either random or sequential numbers, and to dial such numbers, en masse, in an automated

  fashion without human intervention. Further, the complained of SMS text messages were written

  in a generic and impersonal manner and fail to provide identifiable characteristics of the intended

  recipient, thus demonstrating that the text messages were sent to numerous other consumers. In

  addition, the technology used to disseminate Defendants’ text messages has the ability to




                                                  8
Case 0:20-cv-60184-WPD Document 1 Entered on FLSD Docket 01/27/2020 Page 9 of 18



  immediately and automatically send response messages upon receipt of supposed “keywords” such

  as the word “student.”

         48.     Specifically, Defendants’ text messages were sent using the Mobiniti platform. The

  Mobiniti platform is a web-based messaging platform that permits its users, like Defendants, to

  send thousands of automated messages without any human involvement. As illustrated above, the

  Mobiniti platform can dial text messages without human intervention by sending automated

  messages in response to receiving certain keywords such as “student.” This function, which

  Mobiniti refers to as the “auto responder” function,” operates by using caller identification

  computer software to capture the data from the incoming keyword message, generate the incoming

  cellular telephone number internally from that captured data, store the generated number, and then

  automatically send a response message–all without a human doing anything. The auto responder

  function is further programmed to “[r]espond with coupons or promotion immediately after opt-

  in.” See https://www.mobiniti.com/auto-responder/ (last accessed January 27, 2020).

         49.     Defendants’ follow up messages (i.e., those sent after the immediate response

  messages sent on December 28, 2019) were also sent automatically without human involvement.

  Specifically, after Mobiniti unilaterally captured the data from Plaintiff’s keyword text and

  generated his phone number using caller identification technology, it generated and stored the

  number sequentially in its database associated with Defendants. Then, for each message, the

  Mobiniti platform generates each number sequentially in the order they are stored and transmits

  them to an aggregator. The aggregator then transmits the corresponding messages to the cell phone

  carriers affiliated with each message recipient. Through this process, Mobiniti can disseminate

  millions of messages per hour without any human involvement. In addition, Mobiniti has the

  capacity to “[a]utomatically send out a timed, follow up message” after certain events occur, to




                                                  9
Case 0:20-cv-60184-WPD Document 1 Entered on FLSD Docket 01/27/2020 Page 10 of 18



   “automatically send out messages after a contact joins,” and to “[a]utomatically send out time

   reminders about promotions, contests, etc.” https://www.mobiniti.com/drip-messages/ (last

   accessed January 27, 2020). Alternatively, Mobiniti allows its customers to send automated follow

   up advertisement texts and to program exactly how long after the first message that the automated

   follow up message, referred to by Mobiniti as a “drip message,” goes out. Id.

              50.   Mobiniti also allows its clients, like Defendants, to schedule their “text message

   campaigns        to   go   out    at   any     date   or    time,    down     to   the    minute.”

   https://www.mobiniti.com/scheduling/ (last accessed January 27, 2020). Thus, for a non-auto

   response message, a text message marketer like the Panthers can “[p]lan ahead and forget about

   it.” Id.

              51.   The complained of SMS text messages sent to the 0997 Number were not made for

   an emergency purpose.

              52.   The foregoing conduct did not happen on its own. The Executives, who are

   employed by the Panthers, developed, implemented, and oversaw the Panthers’ bait and switch

   marketing campaign and actually committed the conduct that is alleged to violate the TCPA. The

   Executives were personally involved in obtaining the license to use the Mobiniti platform, drafting

   advertisements, creating the accompanying ad graphics, and sending the offending messages; all

   to lure consumers into a recurring automated text marketing campaign.

              53.   Defendants’ SMS text messages invaded Plaintiff’s privacy, intruded upon his

   seclusion and solitude, constituted a nuisance, and wasted his time by requiring him to interact

   with and/or delete the messages. Further, Defendants’ SMS text messages caused Plaintiff to incur

   tangible harms such as loss of cell phone battery life and financial losses in requiring him to

   recharge his phone. Indeed, because a cell phone battery can only be recharged a certain number




                                                    10
Case 0:20-cv-60184-WPD Document 1 Entered on FLSD Docket 01/27/2020 Page 11 of 18



   of times before becoming obsolete, Defendants’ messages depreciated the value of Plaintiff’s cell

   phone. In addition, each text message that Plaintiff received from Defendants took up more than

   100 bytes of his cell phone’s finite amount of memory capacity.

          54.     In addition, Defendants’ SMS text messages constituted a temporary electronic

   intrusion upon Plaintiff’s cell phone because receiving Defendants’ messages is akin and

   comparable to using a minute (or more) of fax machine time. Indeed, incoming text messages

   temporarily consume the receiving device and prevent the recipient’s full utilization of the phone’s

   functions while messages are being received. For example, when a text message is received, most

   phones, including the Plaintiff’s, automatically generate a “pop-up” that informs the user that a

   message has been received and takes up at least part of the screen. This placement of a notification

   on the phone’s screen remains there until physically removed by the user. Of course, this causes

   the user to lose the opportunity to use the cell phone for other legitimate pursuits.

          55.     Plaintiff has no reason to believe, that absent a Court Order, that Defendant would

   voluntarily stop violating the TCPA.

                                CLASS ACTION ALLEGATIONS

          56.     Plaintiff brings this lawsuit as a class action on behalf of himself individually and

   on behalf of all other similarly situated persons as a class action pursuant to Federal Rule of Civil

   Procedure 23(b)(3). The “Class” that Plaintiff seeks to represent is comprised of and defined as:

                  All persons within the United States who received more than one
                  (1) SMS text message on their cell phone, sent by or on behalf of
                  any Defendant.

          57.      Excluded from the Class are Defendants, any entity in which any Defendant has a

   controlling interest (or which has a controlling interest of any Defendant) and any of Defendants’

   legal representatives, assigns, or successors. Also excluded is any judge presiding over, or attorney




                                                    11
Case 0:20-cv-60184-WPD Document 1 Entered on FLSD Docket 01/27/2020 Page 12 of 18



   making an appearance in, this case and any member of any such judge’s or attorney’s immediate

   family. Members of the Class are referred to as “Class Members.”

            58.   Plaintiff reserves the right to modify the definition of the Class or at any appropriate

   time to seek certification with respect to any particular issues or to add one or more subclasses.

            59.   Plaintiff and all Class Members have been impacted and harmed by the acts of

   Defendants.

            60.   Plaintiff seeks injunctive relief and monetary damages on behalf of himself and the

   Class.

            61.   This action may properly be brought and maintained as a class action pursuant to

   Federal Rule of Civil Procedure 23(b)(3). This class action satisfies the numerosity, typicality,

   adequacy, commonality, predominance and superiority requirements.

            62.   Upon application by Plaintiff’s counsel for certification of the Class, the Court may

   also be requested to utilize and certify issue classes or subclasses in the interests of manageability,

   justice, and/or judicial economy.

            63.   Numerosity. The number of persons within the Class is substantial, believed to

   amount to thousands of persons dispersed throughout the United States. It is therefore

   impracticable to join each member of the Class as a named plaintiff. Further, the size and relatively

   modest value of the claims of the individual members of the Class renders joinder impracticable.

   Accordingly, utilization of the class action mechanism is the most economically feasible means of

   determining and adjudicating the merits of this litigation.

            64.   Typicality. Plaintiff received from Defendant at least two SMS text messages that

   were sent via an ATDS without providing his prior express consent to receive text messages via

   an ATDS and also without providing his prior express written consent to receive advertisement or




                                                     12
Case 0:20-cv-60184-WPD Document 1 Entered on FLSD Docket 01/27/2020 Page 13 of 18



   telemarketing text messages via an ATDS. Defendants’ text message program operates uniformly

   and interacts with all users in identical fashion pursuant to pre-programmed computer code through

   the Mobiniti platform and, therefore, Plaintiff’s claims are typical of those of the other Class

   Members he seeks to represent, and Plaintiff’s interests are consistent with and not antagonistic to

   those of the other Class Members he seeks to represent. Plaintiff and all Class Members have been

   impacted by, and face continuing harm out of, Defendants’ violations and/or misconduct as alleged

   herein.

             65.      Adequacy. As Class representative, Plaintiff has no interests that are adverse to, or

   conflict with, the interests of the absent Class Members and is able to fairly and adequately

   represent and protect the interests of the Class Members. Plaintiff has raised viable claims of the

   type reasonably expected to be raised by the Class Members and will vigorously pursue those

   claims. If necessary, Plaintiff may seek leave to amend this Complaint to add additional

   representatives of the Class or assert additional claims.

             66.      Competency of Class Counsel. Plaintiff has retained and is represented by

   experienced, qualified, and competent counsel committed to prosecuting this action. These

   attorneys are experienced in handling complex class action claims, including class actions alleging

   violations of the TCPA.

             67.      Commonality and Predominance. There are well-defined common questions of fact

   and law that exist as to all members of the Class and predominate over any questions affecting

   only individual members of the Class. These common legal and factual questions, which do not

   vary from Class Member to Class Member and may be determined without reference to the

   individual circumstances of any class member, include (but are not limited to) the following:

                   a. Whether Defendants transmitted or caused to be transmitted SMS text messages to




                                                       13
Case 0:20-cv-60184-WPD Document 1 Entered on FLSD Docket 01/27/2020 Page 14 of 18



                   Class Members’ cell phones;

                b. Whether Defendants’ text messages were sent to Class Members using the Mobiniti

                   platform;

                c. Whether the SMS text messages that Defendants transmitted or caused to be

                   transmitted to Class Members’ cell phones contained advertisements or constituted

                   telemarketing;

                d. Whether Defendants transmitted or caused to be transmitted SMS text messages to

                   Class Members’ cellular telephones using an ATDS;

                e. Whether Defendants can demonstrate that they uniformly obtained Plaintiff’s and

                   each Class Members’ prior express written consent (as defined by 47 C.F.R.

                   64.1200(f)(8)) to send the complained of text messages;

                f. Whether Defendants’ complained of conduct was knowing and/or willful, and;

                g. Whether Defendants and/or any of its affiliates, subsidiaries, or agents should be

                   enjoined from engaging in such conduct in the future.

          68.      Superiority. A class action is superior to other available methods for the fair and

   efficient adjudication of this controversy because individual litigation of the claims of all Class

   Members is impracticable. Even if Class Members could afford to pursue individual litigation, the

   court system could not. It would be unduly burdensome for the courts preside over the individual

   litigation of numerous cases arising from the same facts. Individualized litigation also presents the

   potential for varying, inconsistent or contradictory judgments, and would magnify the delay and

   expense to all parties and the court system resulting from multiple trials of the same factual issues.

   By contrast, the maintenance of this action as a class action, with respect to some or all the issues

   presented herein, presents few management difficulties, conserves the resources of the parties and




                                                    14
Case 0:20-cv-60184-WPD Document 1 Entered on FLSD Docket 01/27/2020 Page 15 of 18



   of the court system and protects the rights of each Class Member. Plaintiff anticipates no difficulty

   in the management of this action as a class action. Class wide relief is essential to compel

   compliance with the TCPA. The interest of Class Members in individually controlling the

   prosecution of separate claims is small because the statutory damages in an individual action for

   violation of the TCPA are relatively small, particularly when compared to the substantial time and

   cost investment required to prosecute such claims. Management of these class claims is likely to

   present significantly fewer difficulties than are presented in many individual claims because the

   text messages at issue were sent to cell phones, were all automated, and the Class Members, by

   definition, did not provide the prior express written consent required under the statute to authorize

   such text messages to their cell phones. The Class Members can be readily located and notified of

   this class action through Defendants’ records and, if necessary, the records of cellular phone

   providers.

          69.     Additionally, the prosecution of separate actions by individual Class Members may

   create a risk of multiple adjudications that would dispose of the interests of other members of the

   Class who are not parties to such adjudications. This would substantially impair or impede the

   ability of such nonparty Class Members to protect their respective interests. The prosecution of

   individual actions by Class Members could further establish inconsistent results and/or establish

   incompatible standards of conduct for Defendant.

          70.     Defendants have acted on grounds generally applicable to the Class, thereby

   making final injunctive relief and corresponding declaratory relief for the Class appropriate.

          71.     Moreover, the TCPA violations complained of herein are likely to continue in the

   future if an injunction is not entered.




                                                    15
Case 0:20-cv-60184-WPD Document 1 Entered on FLSD Docket 01/27/2020 Page 16 of 18



                                    CAUSE OF ACTION
                            VIOLATION OF THE TCPA (47 U.S.C. § 227)

           72.      The foregoing acts and omissions constitute violations of the TCPA, including but

   not limited to each of the above-cited provisions of 47 U.S.C. § 227.

           73.      Defendants are jointly and severally liablr because each was directly involved in

   developing, implementing, executing, participating in, and overseeing the day-to-day operations

   of Defendants’ bait and switch text marketing campaign.

           74.      Defendants made calls to Plaintiff’s and the Class Members’ cell phones using an

   ATDS.

           75.      Because of the Defendants’ violations of 47 U.S.C. § 227, Plaintiff and all Class

   Members are entitled to, and seek, injunctive relief prohibiting such conduct violating the TCPA

   in the future.

           76.      Plaintiff and all Class Members are also entitled to, and seek, an award of $500.00

   in statutory damages for each SMS message transmitted in violation of the TCPA pursuant to 47

   U.S.C. § 227(b)(3).

           77.      Plaintiff and Class Members also seek an award of attorneys’ fees and costs.

                                        PRAYER FOR RELIEF

           Plaintiff prays for relief and judgment in his favor, as follows:

           A.       Injunctive relief prohibiting Defendants’ violations of the TCPA in the future;

           B.       As a result of the Defendants’ violations of 47 U.S.C. §227(b)(1), Plaintiff seeks

   for himself and each Class Member $500.00 in statutory damages for each and every violative

   SMS text message for which all Defendants shall be jointly and severally liable;

           C.       As a result of the Defendants’ willful and/or knowing violations of 47 U.S.C. §

   227(b)(1), Plaintiff seeks for himself and each Class Member treble damages, as provided by the


                                                     16
Case 0:20-cv-60184-WPD Document 1 Entered on FLSD Docket 01/27/2020 Page 17 of 18



   statute, of up to $1,500.00 for each and every violative SMS text message for which all Defendants

   shall be jointly and severally liable; and

          D.      An Order certifying this action to be a proper class action pursuant to Fed. R. Civ.

   P. 23, establishing appropriate Class and any additional subclasses the Court deems appropriate,

   finding that Plaintiff is a proper representative of the Class, and appointing Plaintiff’s counsel as

   counsel for the Class.

                                    DEMAND FOR JURY TRIAL

          On behalf of himself and the Class, Plaintiff demands a jury trial.

                             RESERVATION OF RIGHT TO AMEND

          Plaintiff, on behalf of himself and the Class, hereby explicitly reserves the right to amend

   this Complaint for any proper purpose, including specifically to add claims for violations of the

   Electronic Communications Privacy Act, 18 U.S.C. § 2510, et. seq., and/or to add additional

   corporate executives of the Panthers who personally and actively participated in or oversaw the

   violative conduct alleged in this action, including, without limitation: Douglas A. Cifu (Panthers’

   managing member), Matthew Caldwell (Panthers’ president and CEO), Amanda Cifu (Panthers’

   director of marketing), Zachary Sattaur (Panthers’ marketing manager), and Amanda Wasserman

   (Panthers’ digital marketing manager).




                                                    17
Case 0:20-cv-60184-WPD Document 1 Entered on FLSD Docket 01/27/2020 Page 18 of 18




   Dated: January 27, 2020           Respectfully submitted,

                                     C AREY R ODRIGUEZ
                                     M ILIAN G ONYA LLP
                                     1395 Brickell Avenue, Suite 700
                                     Miami, Florida 33131
                                     Telephone: (305) 372-7474
                                     Facsimile: (305) 372-7475

                                     By: /s/ Ruben Conitzer
                                     David P. Milian (Fla. Bar No. 844421)
                                     dmilian@careyrodriguez.com
                                     Ruben Conitzer (Fla. Bar No. 100907)
                                     rconitzer@careyrodriguez.com
                                     ecf@careyrodriguez.com
                                     Juan J. Rodriguez (Fla. Bar No. 613843)
                                     jrodriguez.@careyrodriguez.com
                                     cperez@careyrodriguez.com
                                     Counsel for Plaintiff Eric Mittenthal




                                       18
